Exhibit 99.1 Interim Financial Statements of (Unaudited) ACASTI PHARMA INC. For the three-month periods ended May 31, 2013 and 2012 ACASTI PHARMA INC. Interim Financial Statements (Unaudited) For the three-month periods ended May 31, 2013 and 2012 Financial Statements Interim Statements of Financial Position 1 Interim Statements of Earnings and Comprehensive Loss 2 Interim Statements of Changes in Equity 3 Interim Statements of Cash Flows 4 Notes to Interim Financial Statements 5 ACASTI PHARMA INC. Interim Statements of Financial Position (Unaudited) As at May 31, 2013 and February 28, 2013 May 31, February 28, Assets Current assets: Cash $ $ Short-term investments Trade and other receivables Receivable from corporation under common control Tax credits receivable Inventories Prepaid expenses Equipment Intangible asset Total assets $ $ Liabilities and Equity Current liabilities: Trade and other payables $ $ Payable to parent corporation (note 6) Royalties payable to parent corporation (note 5) Total liabilities Equity: Share capital (note 3) Warrants and rights (note 3) Contributed surplus Deficit ) ) Total equity Commitments (note 5) Total liabilities and equity $ $ See accompanying notes to unaudited interim financial statements. 1 ACASTI PHARMA INC. Interim Statements of Earnings and Comprehensive Loss (Unaudited) Three-month periods ended May31, 2013 and 2012 May 31, May 31, Revenue from sales $ $ Cost of sales ) ) Gross profit General and administrative expenses ) ) Research and development expenses, net of tax credits of $51,201 (2012 - $74,168) ) ) Results from operating activities ) ) Finance income Finance costs ) ) Foreign exchange gain Net finance income Net loss and total comprehensive loss for the period $ ) $ ) Basic and diluted loss per share $ ) $ ) Weighted average number of shares outstanding See accompanying notes to unaudited interim financial statements 2 ACASTI PHARMA INC. Interim Statements of Changes in Equity (Unaudited) Three-month periods ended May31, 2013 and 2012 Share capital Warrants Contributed Number Dollar and rights surplus Deficit Total Balance, February 28, 2013 $ ) $ Net loss and total comprehensive loss for the period – ) ) ) Transactions with owners, recorded directly in equity Contributions by and distribution to owners Share-based payment transactions (note 4) – Warrants exercised (note 3) – – – Share options exercised (note 4) – – – Total contributions by and distribution to owners – – Balance at May 31, 2013 $ ) $ Balance, February 29, 2012 $ $ $ ) $ ) $ Net loss and total comprehensive loss for the period – ) Transactions with owners, recorded directly in equity Contributions by and distribution to owners Share-based payment transactions (note 4) – – – Warrants exercised (note 3) – ) – Total contributions by and distribution to owners – Balance at May 31, 2012 $ $ $ ) $ ) $ See accompanying notes to unaudited interim financial statements. 3 ACASTI PHARMA INC. Interim Statements of Cash Flows (Unaudited) For the three-month periods ended May31, 2013 and 2012 May 31, May 31, Cash flows from operating activities: Net loss for the period $ ) $ ) Adjustments: Depreciation of equipment Amortization of intangible asset Stock-based compensation Net finance income ) ) Realized foreign exchange (loss) gain ) ) ) Changes in non-cash operating working capital items: Trade and other receivables ) ) Inventories Tax credits receivable ) ) Prepaid expenses ) Trade and other payables ) ) Payable to parent corporation Royalties payable to parent corporation Net cash used in operating activities ) ) Cash flows from investing activities: Interest received Acquisition of intangible assets ) – Acquisition of short-term investments ) – Maturity of short-term investments Net cash from investing activities Cash flows from financing activities: Proceeds from exercise of warrants and options Interest paid ) ) Net cash from financing activities Foreign exchange gain on cash held in foreign currencies Net decrease in cash ) ) Cash, beginning of period Cash, end of period $ $ See accompanying notes to unaudited interim financial statements. 4 ACASTI PHARMA INC. Notes to Interim Financial Statements (Unaudited) For the three-month periods ended May31, 2013 and 2012 1.Reporting entity Acasti Pharma Inc. (the "Corporation") is incorporated under the Business Corporations Act (Québec) (formerly Part 1A of the Companies Act (Québec)).The Corporation is domiciled in Canada and its registered office is located at 545Promenade du Centropolis, Laval, Québec,H7T 0A3. The Corporation is a majority-owned subsidiary of Neptune Technologies and Bioressources Inc. (“Neptune”). On August 7, 2008, the Corporation commenced operations after having acquired from Neptune an exclusive worldwide license to use its intellectual property to develop, clinically study and market new pharmaceutical products to treat human cardiovascular conditions. Neptune’s intellectual property is related to the extraction of particular ingredients from marine biomasses, such as krill.The eventual products are aimed at applications in the over-the-counter medicine, medical foods and prescription drug markets. Operations essentially consist in the development of new products and the conduct of clinical research studies on animals and humans.Almost all research and development, administration and capital expenditures incurred by the Corporation since the start of the operations are associated with the project described above. The Corporation is subject to a number of risks associated with the successful development of new products and their marketing, the conduct of its clinical studies and their results, the meeting of development objectives set by Neptune in its license agreement, and the establishment of strategic alliances. The Corporation will have to finance its research and development activities and its clinical studies. To achieve the objectives of its business plan, the Corporation plans to establish strategic alliances, raise the necessary capital and make sales. It is anticipated that the products developed by the Corporation will require approval from the U.S Food and Drug Administration and equivalent organizations in other countries before their sale can be authorized. 2.Basis of preparation (a) Statement of compliance: These interim financial statements have been prepared in accordance with International Financial Reporting Standards (“IFRS”), as issued by the International Accounting Standards Board (IASB), on a basis consistent with those accounting policies followed by the Corporation in the most recent audited annual financial statements, except as disclosed in note 2 (f).These condensed interim financial statements have been prepared under IFRS in accordance with IAS 34, Interim Financial Reporting. Certain information, in particular the accompanying notes, normally included in the annual financial statements prepared in accordance with IFRS has been omitted or condensed. Accordingly the condensed interim financial statements do not include all of the information required for full annual financial statements, and therefore, should be read in conjunction with the audited financial statements and the notes thereto for the year ended February 28, 2013. (b) Going concern: The Corporation has incurred operating losses and negative cash flows from operations since inception.As at May 31, 2013, the Corporation’s current liabilities and expected level of expenses in the research and development phase of its drug candidate significantly exceed current assets.The Corporation’s liabilities at May 31, 2013 include amounts due to Neptune of $2,366,894.The Corporation plans to rely on the continued support of Neptune to pursue its operations, including obtaining additional funding, if required.The continuance of this support is outside of the Corporation’s control.If the Corporation does not receive the continued financial support from its parent or the Corporation does not raise additional funds, it may not be able to realize its assets and discharge its liabilities in the normal course of business.As a result, there exists a material uncertainty that casts substantial doubt about the Corporation’s ability to continue as a going concern and, therefore, realize its assets and discharge its liabilities in the normal course of business. The financial statements have been prepared on a going concern basis, which assumes the Corporation will continue its operations in the foreseeable future and will be able to realize its assets and discharge its liabilities and commitments in the ordinary course of business.These financial statements do not include any adjustments to the carrying values and classification of assets and liabilities and reported revenues and expenses that may be necessary if the going concern basis was not appropriate for these financial statements. (c) Basis of measurement: The financial statements have been prepared on the historical cost basis, except for stock-based compensation which is measured in accordance with the provision of IFRS 2, Share-Based Payment. (d) Functional and presentation currency: These financial statements are presented in Canadian dollars, which is the Corporation’s functional currency. 5 ACASTI PHARMA INC. Notes to Interim Financial Statements (Unaudited) For the three-month periods ended May31, 2013 and 2012 2.Basis of preparation (continued): (e) Use of estimates and judgements: The preparation of the financial statements in conformity with IFRS requires management to make judgements, estimates and assumptions that affect the application of accounting policies and the reported amounts of assets, liabilities, income and expenses. Actual results may differ from these estimates. Estimates are based on management’s best knowledge of current events and actions that the Corporation may undertake in the future. Estimates and underlying assumptions are reviewed on an ongoing basis. Revisions to accounting estimates are recognized in the period in which the estimates are revised and in any future periods affected. Critical judgements in applying accounting policies that have the most significant effect on the amounts recognized in the financial statements include the following: · The use of the going concern basis (note 2 (b)). Assumptions and estimation uncertainties that have a significant risk of resulting in a material adjustment within the next financial year include the following: · Measurement of stock-based compensation (note 4). · Allocation of shared costs amongst the Neptune group companies (note 6). Also, the Corporation uses its best estimate to determine which research and development (“R&D”) expenses qualify for R&D tax credits and in what amounts.The Corporation recognizes the tax credits once it has reasonable assurance that they will be realized.Recorded tax credits are subject to review and approval by tax authorities and therefore, could be different from the amounts recorded. (f) Accounting changes On March 1, 2013, the Corporation adopted the following new accounting standard issued by the IASB: Ø IFRS 13, Fair Value Measurement (“IFRS 13”), which defines fair value, sets out in a single IFRS a framework for measuring fair value and requires disclosures about fair value measurements.IFRS 13 does not determine when an asset, a liability or an entity’s own equity instrument is measured at fair value.Rather, the measurement and disclosure requirements of IFRS 13 apply when another IFRS requires or permits the item to be measured at fair value (with limited exceptions). The impact of the adoption of this standard did not have a significant impact on the Corporation’s interim financial statements. 3.Capital and other components of equity (a)Share capital: Authorized capital stock: Unlimited number of shares: Ø Class A shares, voting (one vote per share), participating and without par value Ø Class B shares, voting (ten votes per share), non-participating, without par value and maximum annual non-cumulative dividend of 5% on the amount paid for said shares.Class B shares are convertible, at the holder’s discretion, into Class A shares, on a one-for-one basis, and Class B shares are redeemable at the holder’s discretion for $0.80 per share, subject to certain conditions. 1 Ø Class C shares, non-voting, non-participating, without par value and maximum annual non-cumulative dividend of 5% on the amount paid for said shares.Class C shares are convertible, at the holder’s discretion, into Class A shares, on a one-for-one basis, and Class C shares are redeemable at the holder’s discretion for $0.20 per share, subject to certain conditions.1 Ø Class D and E shares, non-voting, non-participating, without par value and maximum monthly non-cumulative dividend between 0.5% and 2% on the amount paid for said shares.Class D and E shares are convertible, at the holder’s discretion, into Class A shares, on a one-for-one basis, and Class D and E shares are redeemable at the holder’s discretion, subject to certain conditions. 1 1 None issued and outstanding 6 ACASTI PHARMA INC. Notes to Interim Financial Statements (Unaudited) For the three-month periods ended May31, 2013 and 2012 3.Capital and other components of equity (continued): (a)Share capital (continued): Class A shares (classified as equity) Number outstanding Amount Balance May 31, 2013 $ Balance February 28, 2013 (b)Warrants The warrants of the Corporation are composed of the following as at May 31, 2013 and February 28, 2013: May 31, February 28, Number Number outstanding Amount outstanding Amount Equity Series 4 warrants $
